DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner notes that 112(f) is invoked for the “force-limiting means for limiting a force transmitted” limitation recited in claim 5 but notes that 112(f) is not invoked in claim 6 since the means plus function limitation is modified by sufficient structure i.e. the spring element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-9108125 (WO’125).
Re: claim 1.  WO’125 shows in figure 3 a securing device for securing a standstill of a vehicle, the securing device comprising: 
a securing body 8 that is configured to be mounted to a vehicle by a bearing device shown in the area near the end of the lead line of 10, the securing body 8 being movable between a securing position within element 12 and a release position outside of element 12 as shown in figure 3, and a counter-securing body 13 having a fastening portion or one of elements 12 for a force transmitting fastening to a wheel shaft of the vehicle, wherein the counter securing body comprises at least one form fitting portion or another of elements 12 for a form fitting latching to a pawl portion shown below element number 16 of the securing body in the securing position and a release of the pawl portion of the securing body in the release position.
Re: claim 2.  WO’125 shows in figure 3 the limitation wherein the fastening portion or one of elements 12 and/or the bearing device at the end of the lead line of number 10 are/is configured for a fastening and/or a bearing directly or substantially directly on a wheel suspension of the vehicle to the same extent as Applicant’s invention.
Re: claim 3.  WO’125 shows in figure 3 the limitation wherein the form fitting portion or elements 12 is arranged circumferentially on an outer side of the counter securing body 13 as shown.
Re: claim 4.  WO’125 shows in figure 3 the limitation wherein the bearing device or the pin-like structure shown at the end of the lead line of 10 is configured as a 
Re: claims 5-7.  WO’125 shows in figure 3 the limitation wherein the securing body 8 and/or the counter securing body 13 or particularly the securing body comprise/comprises a force-limiting means 9 for limiting a force transmitted between the securing body and the counter securing body.
Re: claim 8.  WO’125 shows in figure 3 the securing device further comprising an actuator device 3 for applying an actuator force to the securing body 8 to move the securing body between the release position and the securing position.
Re: claims 9 and 10.  WO’125 shows in figure 3 a method for activating a securing function for securing a standstill of a vehicle having a securing device including
a securing body that is configured to be mounted to a vehicle by a bearing device, the securing body being movable between a securing position and a release position, and a counter securing body having a fastening portion for a force transmitting fastening to a wheel shaft of the vehicle, wherein the counter securing body comprises at least one form fitting portion for a form fitting latching of a pawl portion of the securing body in the securing position and a release of the pawl portion of the securing body in the release position, the method comprising the following steps: detecting a standstill of the vehicle as described on pg. 7 lines 14-25, moving the securing body 8 from the release position shown in figure 3 into the securing position so as to create a form fit between the pawl portion and the form fitting portion of the counter securing body as described on pg. 7 lines 22-25.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and patent applications: 2019/0056005 to Hall et al., 2010/0051395 to Sano et al., 2017/0114848 to Park et al., 2006/0175783 to Lan, 2002/0020587 to Song. 1334147 to Finch, 1154041 to Morgan, KR-20050106749, and DE-102015200737 teach the use of similar securing devices for securing a standstill of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





mmb
January 15, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657